In an action by a wife for a divorce and a habeas corpus proceeding by the husband to obtain custody of the parties’ infant son, the wife appeals from so much of an order of the Supreme Court, Westchester County, dated December 27, 1979, as, upon consolidating the action and proceeding "for the purposes” of said order, (1) referred the wife’s application for a pendente lite award of support for herself and the child to the trial court for determination and (2) granted the husband’s motion for unsupervised visitation with the child. Order modified, by awarding plaintiff child support, pendente lite, in the sum of $75 per week and by adding thereto a provision directing that the periods of visitation with the child be under supervision of the husband’s parents. As so modified order affirmed insofar as appealed from, without costs or disbursements. The child support payments are to be effective as of the date of the order to be entered hereon. The action and proceeding should be tried forthwith. In view of the fact that to some degree the husband suffers from and has been treated for emotional difficulties and depression, Special Term improvidently granted him unsupervised visitation with his infant son based solely upon a reading of the submitted papers and without a hearing. It is our opinion that the best interests of the child further require a pendente lite award of support in the sum of $75 per week. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.